The only issue on this appeal is whether there is substantial evidence to support the board’s finding that decedent’s mother was not dependent upon him at the time of death. The Referee’s determination of partial dependency was reversed. The board’s decision was: “ The Board finds no substantial evidence here of the mother’s partial dependency on her deceased son.” Upon this record, such a limited finding is erroneous. The testimony of claimant as to family income and expenses, if believed, could be the basis for dependency. To the contrary, the finding of the board could be affirmed if the determination stated that decedent’s contribution was for payment of board and room or upon the finding of credibility against the claimant. We are compelled to remit for more definite and determinative findings so that this court may intelligently review the decision. Decision reversed and matter remitted, with costs to the appellant against the State Insurance Fund. Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ., concur.